BUSTAMANTE, Judge (dissenting.) I agree with the majority opinion on all points except inclusion of Defendant’s wages in the restitution order. I cannot agree that wages paid Defendant can be deemed “actual damages” under NMSA Section 31-17-1(A)(2) (Repl.Pamp.1994). Defendant pleaded guilty to two misdemeanor charges — one count of attempted tampering with evidence and one count of misdemeanor embezzlement in the sum of $211. Defendant apparently attempted to convert to his own use some of the drugs he purchased as an undercover officer, and he apparently used some of the “buy” money for personal expenses. Section 31-17-1(A)(2) defines “actual damages” as all damages which a victim could recover against the Defendant in a civil action arising out of the same facts or events. In State v. Madril, 105 N.M. 396, 733 P.2d 365 (Ct.App.1987), we made it clear that restitution must be limited by and directly related to the criminal activities of which a defendant is found guilty or to which a defendant pleads guilty. I agree that the funds given to Defendant as expense money and the amounts actually spent for purchase of drugs are properly subject to restitution. We cannot say that the trial court clearly erred when it concurred that the State could not reasonably proceed with the prosecutions potentially arising from Defendant’s drug purchases. On a common sense level, the money spent by Defendant in the drug purchase program was wasted, and the waste can be said to flow directly from Defendant’s criminal activities. The same cannot be said for Defendant’s wages. Defendant’s wages were paid pursuant to his employment contract. The employment contract itself can in no way be deemed to flow from the commission of Defendant’s crime. The fact that the value of Defendant’s employment was compromised is not sufficient for me to conclude that restitution is appropriate. Defendant’s employment, and thus his wages, is one step removed from the direct causal relationship required by Madril. THEREFORE, I respectfully dissent in part.